Exhibit 10.54

 

FORM OF CONSOL ENERGY INC. EQUITY INCENTIVE PLAN

DEFERRED STOCK UNIT GRANT AGREEMENT

 

CONSOL Energy Inc. (the “Company”) hereby awards you Deferred Stock Units under
the CONSOL Energy Inc. Equity Incentive Plan (the “Plan”), conditioned upon your
agreement to the terms and conditions described in this Deferred Stock Unit
Grant Agreement and the “Terms and Conditions” attached hereto (collectively
referred to as the “Grant Agreement”). All of the terms of the Plan are
incorporated into this Grant Agreement as if set forth herein. To the extent
this Grant Agreement differs in any way from the terms of the Plan, the terms of
the Plan shall govern. All capitalized words that are not defined in this Grant
Agreement have the meanings ascribed to them in the Plan. A copy of the Plan is
attached as Exhibit 1. Only non-employee members of the Board of Directors of
the Company (“Directors”) are eligible to receive a grant of Deferred Stock
Units.

 

Name of Recipient:

   __________________________________

Grant Date:

   _______________________, 20 ________

Number of Deferred Stock Units Granted:

   ______________Deferred Stock Units

 

Vesting Schedule:

  

Deferred Stock Units will become fully vested and nonforfeitable on the first
anniversary of the Grant Date.

 

Payment Date Election:

   Vested Deferred Stock Units will be paid following the earlier of: (1) your
termination of service as a Director of the Company, or (2) the date you elect
which must be at least two years after the end of the Plan Year in which this
Grant Agreement is executed. Notwithstanding the foregoing, Deferred Stock Units
will be paid to you immediately prior to any transaction that will result in a
Change in Control of the Company. To elect a payment date, you must complete,
sign and date a copy of the Payment Date Election Form which is attached hereto
as Exhibit 2 and file it with the Vice President, Safety and Human Resources of
the Company within the first thirty (30) days following the Grant Date.

 

You have thirty (30) days following the Grant Date of this Grant Agreement in
which to return a copy of this Grant Agreement to the Vice President, Safety and
Human Resources of the Company with the Acknowledgment section below properly
signed and dated in order to indicate your acceptance of the terms and
conditions of your award as set forth above and in the attached Terms and
Conditions. If you do not do so within the 30-day period, your award will become
null and void.

 

ACKNOWLEDGMENT

 

I hereby acknowledge and accept the terms and conditions of the Deferred Stock
Unit award evidenced by this Grant Agreement. I further acknowledge and agree
that the terms and conditions of this Grant Agreement, and the provisions of the
Plan, set forth the entire understanding between the Company and me regarding my
entitlement to receive Shares underlying the Deferred Stock Units granted to me
through this Grant Agreement and this Grant Agreement supersedes all prior oral
and written agreements on that subject.

 

SIGNATURE: ____________________________

 

PRINTED NAME: __________________________

 

DATED: ___________________________, 20 ____

 

CONSOL Energy Inc.:

 

 

--------------------------------------------------------------------------------

J. Brett Harvey

President and Chief Executive Officer



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

 

Each Deferred Stock Unit granted to you under the Plan will entitle you to
receive one Share following the vesting date of that unit. The terms and
provisions of your award are subject to the provisions of the Plan. Other
important features of your award may be summarized as follows:

 

Special Vesting Events: Unless previously vested, all of the Deferred Stock
Units granted to you under this Grant Agreement will vest and become
nonforfeitable upon the occurrence of any of the following events:

 

  • a Change in Control of the Company (subject to the golden parachute limit);

 

  • the termination of your service after your attainment of age sixty-five
(65); or

 

  • the termination of your service as a Director of the Company by reason of
your death or Disability.

 

Forfeitability: If you cease to be in the service of the Company as a Director,
all unvested Deferred Stock Units and any rights to the underlying Shares will
be immediately forfeited to the Company upon such cessation for no consideration
unless your termination of service occurs due to one of the Special Vesting
Events.

 

Transferability: The Shares paid to you in connection with your Deferred Stock
Units will be registered under the Federal securities laws. Subsequent sales of
those Shares will be subject to: (i) the terms and conditions set out in the
Prospectus, (ii) any market black-out periods the Company may impose from time
to time, and (iii) the requirements of the Company’s insider trading policies.

 

Deferred Stock Units and any future right to receive Shares pursuant to Deferred
Stock Units may not be assigned, transferred, pledged, hypothecated or disposed
of in any way (whether by operation of law or otherwise) and shall not be
subject to execution, attachment or similar process. However, any Deferred Stock
Units which have vested but have not been paid to you as of the date of your
death may be transferred following your death pursuant to the provisions of your
will or the laws of inheritance.

 

Federal and State Taxation: You will recognize income for Federal and state
income tax purposes and self-employment tax purposes on the date you are paid
Shares. The amount of your taxable income will be equal to the Fair Market Value
on the payment date of the Shares times the number of Shares to be paid to you
on that date.

 

Stockholder Rights: You will not have any stockholder rights, including voting
rights and actual dividend rights, with respect to the Shares underlying the
Deferred Stock Units granted to you until you become the record holder of the
underlying Shares following their actual issuance to you.

 

Dividend Equivalent Rights: If a regular cash dividend is declared on the
Company’s Shares at a time when you have Deferred Stock Units, you will be
entitled to dividend equivalent payments equal to the cash dividends declared on
the Shares. Dividend equivalents are converted into additional Deferred Stock
Units based on the following formula, rounded up to the nearest whole share:

 

    

X = (A x B)/C, where

 

X

   =    the additional number of Deferred Stock Units which will become subject
to your award by reason of the cash dividend;

A

   =    the number of your vested Deferred Stock Units as of the record date for
such dividend;

B

   =    the per Share amount of the cash dividend; and

C

   =    the closing price per Share on the New York Stock Exchange on the
payment date of such dividend.



--------------------------------------------------------------------------------

The additional Deferred Stock Units resulting from the above calculation will be
subject to the same terms and conditions as the Deferred Stock Units subject to
this award.

 

Other Adjustments: In the event that the Board determines that any dividend or
other distribution (whether in the form of cash, Shares, other securities, or
other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Shares or other securities of the Company, issuance
of warrants or other rights to purchase Shares or other securities of the
Company, or other similar corporate transaction or event affects the Shares such
that an adjustment is determined by the Board to be appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan, then the Board shall, in such manner as it
may deem equitable, (i) adjust the number of Shares or other securities of the
Company (or number and kind of other securities or property) subject to this
award, (ii) if deemed appropriate, provide for an equivalent award in respect of
securities of the surviving entity of any merger, consolidation or other
transaction or event having a similar effect, or (iii) if deemed appropriate,
make provision for a cash payment to the holder of an outstanding award.

 

Payment Acceleration Upon a Change in Control: In the event of a Change in
Control, you will be paid the underlying Shares immediately prior to the closing
of the Change in Control transaction regardless of any Payment Date Election
made by you (subject to the golden parachute limit).

 

The Golden Parachute Limit: If any accelerated vesting of Deferred Stock Units
or accelerated payment of Shares, either alone or together with any other
payments or benefits to which you may otherwise become entitled from the Company
in connection with the Change in Control would, in the Company’s good faith
opinion, be deemed to be a parachute payment under Section 280G of the Code (or
any successor provision), then, the number of Deferred Stock Units which are to
vest or Shares to be paid to you on such an accelerated basis under your award
will be reduced to the extent necessary to assure, in the Company’s good faith
opinion, that no portion of your accelerated award will be considered such a
parachute payment. The Company’s good faith opinion on this matter will be
conclusive and binding upon you and your successors.

 

Remaining Terms: The remaining terms and conditions of your award are governed
by the Plan. An updated prospectus summarizing the principle features of the
Plan has been prepared and distributed by the Company; additional copies of the
updated prospectus are available upon request from the Corporate Secretary at
the Company’s executive offices at 1800 Washington Road, Pittsburgh,
Pennsylvania 15241.

 

Attachments:

 

Exhibit 1 – The CONSOL Energy Inc. Equity Incentive Plan

 

Exhibit 2 – Deferred Stock Unit Payment Date Election Form



--------------------------------------------------------------------------------

EXHIBIT 1

 

THE EQUITY INCENTIVE PLAN

 

Incorporated by reference to Exhibit A to Schedule 14A (Registration No.
001-14901) filed on March 27, 2003.



--------------------------------------------------------------------------------

EXHIBIT 2

 

CONSOL ENERGY INC.

EQUITY INCENTIVE PLAN

 

PAYMENT DATE ELECTION FORM

 

Pursuant to the CONSOL Energy Inc. Equity Incentive Plan (the “Plan”), I hereby
elect the following payment date for the Shares underlying the Deferred Stock
Units granted to me under my Grant Agreement dated                 , 20        
(“Grant Agreement”).

 

  A PAYMENT DATE ELECTION:

 

  I understand that the Shares underlying my vested Deferred Stock Units will be
paid to me as soon as administratively feasible following the earlier of: (i) my
termination of service as a member of the Board of Directors of CONSOL Energy
Inc., or (ii) the date I elect below which must be at least two years after the
end of the Plan Year in which the Grant Agreement is executed.

 

(Check a Box Below If You Choose to Specify a Payment Date and Select the Date
You Want to Elect:)

 

I hereby elect to the following payment date (CHOOSE ONLY ONE):

 

¨    [            , 20        ] ;

 

OR

 

¨    [        years after the date of the Grant Date].

 

  B ACKNOWLEDGMENTS:

 

  • I understand that payment of the Shares underlying my Deferred Stock Units
may be accelerated due to a Change in Control.

 

  • I understand that my Payment Date Election is subject to all the terms and
conditions of the Plan and is irrevocable.

 

  • I understand that to be valid, my Payment Date Election must be filed with
the Vice President, Safety and Human Resources of the Company within the first
30 days following the Grant Date for my Grant Agreement.

 

SIGNATURE:  

 

--------------------------------------------------------------------------------

PRINTED NAME:  

 

--------------------------------------------------------------------------------

DATED:                                                           , 20        



--------------------------------------------------------------------------------

CONSOL ENERGY INC.

DEFERRED STOCK UNIT

REQUEST FORM

 

I hereby irrevocably request that the Board of Directors grant Deferred Stock
Units to me in lieu of $                             [NOT LESS THAN $10,000] of
the annual retainer fee that would otherwise be paid to me in cash over the
one-year period following the next annual meeting of stockholders.

 

I understand and acknowledge that if the Board, in its discretion, decides to
grant Deferred Stock Units to me in lieu of this amount of the cash retainer
that would otherwise be paid to me over the next year, those Deferred Stock
Units will be subject to the terms and conditions of the Consol Energy Inc.
Equity Incentive Plan Deferred Stock Unit Grant Agreement, the Consol Energy
Inc. Equity Incentive Plan and the prospectus and prospectus supplement for the
Deferred Stock Units, copies of which I hereby acknowledge that I have received.

 

SIGNATURE:  

 

--------------------------------------------------------------------------------

PRINTED NAME:  

 

--------------------------------------------------------------------------------

DATED:                                                           , 20        